 Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 1 of 19 PageID: 377



                                                                [Doc. No. 43]
                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


TERESA MCGRATH, D.O.,

                     Plaintiff,

       v.                                   Civil No. 19-4714 (MJS)

RAINBOW PEDIATRICS, P.C., et
al.,

                     Defendants.


                               OPINION

       This matter comes before the Court upon the “MOTION FOR LEAVE

TO FILE AN AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 15(a)(2)”

(“Motion”) filed by plaintiff Teresa McGrath, D.O. (“plaintiff”)

[Doc. No. 43]. The Court is in receipt of the opposition filed by

defendants   Rainbow     Pediatrics,       P.C.   (“defendant    corporation”)

Jeffrey Flick, D.O., Thomas Dierkes, D.O., William Freund, D.O.,

Ajit     Mathur,    M.D.,     James        Petrucci,     D.O.         (“defendant

shareholders”),    XYZ    Business     Entities     (1-10),     and    John   Doe

Individuals (1-20) (defendant corporation, defendant shareholders,

and unidentified business entities and individuals, collectively,

the “defendants”) [Doc. No. 46] as well as plaintiff’s reply [Doc.

No. 49]. The Court exercises its discretion to decide plaintiff’s

motion without oral argument. See Fed. R. Civ. P. 78; L. Civ. R.



                                       1
 Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 2 of 19 PageID: 378



78.1. For the reasons to be discussed, plaintiff’s Motion is

GRANTED.

Background

      On or about December 21, 2018, plaintiff filed a complaint in

the Superior Court of New Jersey, Cape May County, Law Division

against    defendants,    bringing    claims   alleging    sexual    and/or

disability discrimination in employment and wages under the New

Jersey Law Against Discrimination (“NJLAD”) N.J.S.A. § 10:5-1, et

seq., New Jersey Wage and Hour Law N.J.S.A. § 34:11-56.2, and the

Equal Pay Act 29 U.S.C.A. 206(d)(1) as well as claims for breach

of contract and constructive discharge. See generally, Plaintiff’s

Br.   in   Supp.   of   Mot.,   Weinberg   Certification,     Exhibit   “A”

(Complaint) [Doc. No. 43]. A Notice of Removal was subsequently

filed and the matter was transferred to this Court. See Notice of

Removal [Doc. No. 1].

      Plaintiff was hired by defendant corporation as a Pediatric

Physician, commencing employment in or about January 2009. Compl.

at ¶ 19. According to plaintiff, defendants represented that she

would be on a “partnership track” if she accepted the position and

if she worked full-time for three (3) years. Compl. at ¶¶ 16, 20.

For several years, plaintiff was unable to work full-time because

she had two young children at home and was planning to have a

third. Id. at ¶ 17. Then, in October 2014, plaintiff met with

defendant Thomas Dierkes, D.O. to discuss her moving to a full-
                                     2
 Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 3 of 19 PageID: 379



time schedule. Id. at ¶ 21. Plaintiff alleges that during the

meeting, Dr. Dierkes indicated to plaintiff that she would be made

a partner on January 1, 2018 and provided her with a shareholder

agreement to review. Id. at ¶ 22.

     Plaintiff’s original Complaint alleges she was unlawfully

denied partnership after defendants agreed in 2017 to limit her

workday schedule to approximately eight and a half (8 ½) hours a

day in response to her request for a reasonable accommodation to

alleviate her back and hip pain and pain relating to her labrum

tear of the hip. Id. at ¶¶ 26-27. According to plaintiff, when she

approached Dr. Dierkes later that year in December 2017 about her

anticipated   partnership,    she   was   told   “since   you   [Plaintiff]

restricted your [Plaintiff’s] hours, you [Plaintiff] should have

assumed it would have affected things” or words to that effect.

Id. at ¶ 28-29. Plaintiff alleges that shortly thereafter, she met

with defendant William Freund, D.O. who advised her that she “did

not fit the business model” or words to that effect. Id. at ¶ 30-

31. In February 2018, plaintiff underwent surgery to address the

labrum tear of her hip and remained out of work for approximately

six (6) weeks. Id. at ¶ 32. On or about July 16, 2018, plaintiff

advised defendants she was able to return to her practice without

restrictions or accommodation. Id. at ¶ 33. Plaintiff alleges that

defendants nevertheless continued to deny her partnership. Id. at

¶ 34. Plaintiff further alleges that during the course of her
                                     3
 Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 4 of 19 PageID: 380



employment, “she had received less pay than that paid to males

holding positions of comparable skill, effort, and responsibility

for no legally valid reason.” Id. at ¶ 37.

       Plaintiff now seeks leave to file an amended complaint to

allege     additional   facts   and     include    a    claim    for   unlawful

retaliation in violation of public policy under New Jersey law as

set forth in Pierce v. Ortho Pharm. Corp., 84 N.J. 58 (1980) based

upon information she contends was not available to her at the time

she filed her original Complaint. Plaintiff’s Br. in Supp. of Mot.

at    2.   Specifically,   plaintiff    claims    certain   information       was

learned through the depositions of defendant shareholders that the

alleged adverse action taken against her was, in whole or in part,

a result of complaints she raised dating back to 2016 regarding

quality of care issues involving a nurse practitioner employed by

defendant corporation and her refusal to supervise him. Id. During

the   deposition   of   defendant     Jeffrey    Flick,   D.O.    on   or   about

February 22, 2021, Dr. Flick testified that prior to defendants

making the decision to deny plaintiff a partnership interest,

defendant     shareholders   held   a   meeting    to   discuss    plaintiff’s

status. See Defendants’ Br. in Opp., Exhibit “A”, Deposition of

Jeffrey Flick, D.O. at Tr. 28-30. Later in his testimony, Dr. Flick

testified that “just by the fact that she did not want to have

anything to do with [nurse practitioner] was part of the reasoning

that they did not want her to be a partner, yes.” Id. at Tr. 95:23-
                                        4
 Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 5 of 19 PageID: 381



25 to 96:1. Plaintiff submits that leave to amend the complaint is

warranted because, at the time of filing her original Complaint,

she was unaware that the issues she raised concerning the nurse

practitioner’s quality of care factored into defendants’ decision

to deny her partnership.

Discussion

     A party may amend its pleading once as a matter of right

within either (1) twenty-one days of serving it; or (2) where the

pleading is one to which a responsive pleading is required, the

earlier of twenty-one days following service of the responsive

pleading or service of a motion to dismiss under Rule 12(b), (e),

or (f) of the Federal Rules of Civil Procedure. FED. R. CIV. P.

15(a)(1). Once those deadlines have expired, “a party may amend

its pleading only with the opposing party’s written consent or the

court’s leave.” FED. R. CIV. P. 15(a)(2). “The court should freely

give leave when justice so requires.” Id.

     Where   a   party   moves   to   amend   after   the   deadline   in     a

scheduling order has passed, the “good cause” standard of Rule

16(b)(4) of the Federal Rules of Civil Procedure applies. Premier

Comp Sols., LLC v. UPMC, 970 F.3d 316, 319 (3d Cir. 2020). “A party

must meet this standard before a district court considers whether

the party also meets Rule 15(a)’s more liberal standard.” Id.




                                      5
 Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 6 of 19 PageID: 382



     In    the    instant   case,    a    scheduling   Order    was   entered   on

November 25, 2019 setting the deadline within which to amend the

pleadings at March 1, 2020. [Doc. No. 18].                 Several scheduling

orders were entered thereafter extending deadlines relating to

pretrial discovery and dispositive motions; however, at no point

was an extension given for the time to seek amendments. Because

leave to amend is being sought beyond the March 1, 2020 deadline,

plaintiff must surmount both Rule 16(b)(4) and Rule 15(a)(2), which

will be addressed in sequence.

        a. Rule 16(b)(4)

     A scheduling order must, among other things, “limit the time

to join other parties, amend the pleadings, complete discovery,

and file motions.” FED. R. CIV. P. 16(b)(3)(A). The requirement of

setting     a    deadline   for   amending     pleadings       in   the    pretrial

scheduling order “assures that at some point . . .                  the pleadings

will be fixed.” FED. R. CIV. P. 16(b) advisory committee’s note

(1983    Amendment);    see   also       Harrison   Beverage    Co.   v.    Dribeck

Importers, Inc., 133 F.R.D. 463, 469 (D.N.J. 1990) (“The careful

scheme of reasonable framing and enforcement of scheduling orders

for case management would thus be nullified if a party could inject

amended pleadings upon a showing of less than good cause after

scheduling deadlines have expired.”).

     Whether “good cause” exists under Rule 16 depends in large

part on the diligence, or lack thereof, of the moving party. See

                                           6
 Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 7 of 19 PageID: 383



GlobespanVirata, Inc. v. Texas Instruments, Inc., Civ. No. 03–

2854, 2005 WL 1638136, at *3 (D.N.J. July 12, 2005) (quoting Rent–

A–Ctr. v. Mamaroneck Ave. Corp., 215 F.R.D. 100, 104 (S.D.N.Y.

Apr.9, 2003)); Premier Comp Sols., LLC, 970 F.3d at 319. Put

succinctly,     “[a]bsent    diligence,      there    is     no   ‘good    cause.’”

Chancellor     v.   Pottsgrove    Sch.   Dist.,      501    F.Supp.2d     695,   702

(E.D.Pa. Aug. 8, 2007); see also FED. R. CIV. P. 16(b), advisory

committee’s note (1983 Amendment) (“[T]he court may modify the

schedule on a showing of good cause if it cannot reasonably be met

despite the diligence of the party seeking the extension.”).

     When examining a party’s diligence and whether “good cause”

exists   for    granting     an   otherwise    untimely       motion      to   amend

pleadings,     courts      typically     ascertain         whether   the       movant

possessed, or through the exercise of reasonable diligence should

have possessed, the knowledge necessary to file the motion to amend

before the deadline expired. See Stallings ex rel. Estate of

Stallings v. IBM Corp., Civ. No. 08–3121, 2009 WL 2905471, at *16

(D.N.J. Sept. 8, 2009) (denying plaintiffs’ motion to amend because

they “had sufficient information to state the proposed claims well

in advance of the Scheduling Order deadline”); Kennedy v. City of

Newark, Civ. No. 10–1405, 2011 WL 2669601, at *2 (D.N.J. July 7,

2011) (“The most common basis for finding a lack of good cause is

the party’s knowledge of the potential claim before the deadline

to amend has passed.”). If a movant had the knowledge necessary to

                                         7
 Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 8 of 19 PageID: 384



file a motion to amend prior to the expiration of the Court’s

deadline as set forth in the scheduling order, and if the movant

can provide no satisfactory explanation for the delay, the Court

may, in its discretion, deny the motion. See Dimensional Comm’ns,

Inc. v. Oz. Optics, Ltd., 148 Fed. App’x. 82, 85 (3d Cir.2005)

(upholding trial court’s finding that the movant could not show

“good cause” because it was in possession of the facts underlying

its proposed counterclaim well before the deadline for amendment).

      Neither plaintiff nor defendants have specifically addressed

Rule 16(b)(4), however, “the fact that neither party specifically

names Rule 16 or its required good-cause showing does not preclude

the Court from applying that standard to plaintiff’s motion to

amend.” Sabatino v. Union Twp., No. CIV.A. 11-1656 JLL, 2013 WL

1622306, at *3 (D.N.J. Apr. 15, 2013).

      Here, plaintiff submits that the facts giving rise to the

proposed additional claim were initially learned in January 2021

and   February    2021   when   plaintiff     deposed    the   shareholder

defendants. Plaintiff specifically maintains it was learned at the

deposition of Dr. Flick that the defendant shareholders held a

meeting to discuss the plaintiff’s status, and their decision to

deny partnership was based, in whole or in part, on the issues

plaintiff raised concerning the nurse practitioner and her refusal




                                     8
    Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 9 of 19 PageID: 385



to supervise him. 1 There is nothing in the record indicating that,

prior      to   the    deposition,    plaintiff      was   aware    that       these

circumstances         played   a   role   in   the   decision      to   deny     her

partnership. To the contrary, plaintiff’s knowledge of the reasons

for her denial appears to have been limited to the explanation

given to her that she did not work the requisite number of hours

and “did not fit the business model.” Plaintiff’s Br. in Supp. of

Mot. at 7-8. Defendants have not presented facts that would permit

this Court to reach the opposite conclusion. Accordingly, there is

no indication that plaintiff knew, or should have known, prior to

the March 1, 2020 deadline for amending the pleadings or at any

other time prior to the deposition, that her concerns with the

nurse practitioner factored into defendants’ decision to deny her

partnership. 2 Upon learning these facts, plaintiff promptly filed

the present Motion seeking leave to amend. The Court therefore

finds plaintiff exercised reasonable diligence in bringing the

Motion upon acquiring new information, and “good cause” exists

under Rule 16(b)(4) to permit leave to amend the Complaint.




1 This is supported by the deposition testimony of Dr. Flick: “just
by the fact that she did not want to have anything to do with
[nurse practitioner] was part of the reasoning that they did not
want her to be a partner, yes.” Flick Tr. at 95:23-25, 96:1.

2 The Court notes that Rule 16(b)(4) does not require a party to
exercise an advanced or superior level of diligence, but rather
requires only reasonable diligence. Sabatino, No. CIV.A. 11-
1656, 2013 WL 1622306, at *5.
                                          9
    Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 10 of 19 PageID: 386



         b. Rule 15(a)(2)

         Where “good cause” has been shown, a court must then evaluate

whether the movant has satisfied Rule 15(a)(2). See Premier Comp

Sols., LLC, 970 F.3d at 319. “Federal Rule of Civil Procedure

15(a)(2) provides a liberal standard for motions to amend: ‘The

court should freely give leave when justice so requires.’” Spartan

Concrete Prod., LLC v. Argos USVI, Corp., 929 F.3d 107, 115 (3d

Cir. 2019) (quoting FED. R. CIV. P. 15(a)(2)). Notwithstanding this

liberal standard, denial of leave to amend can be based on undue

delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously

allowed, prejudice to the opposing party, or futility. 3 Mullin v.

Balicki, 875 F.3d 140, 149 (3d Cir. 2017) (citing Foman v. Davis,

371 U.S. 178, 182 (1962)). Under Rule 15, the decision to amend

rests within the sound discretion of the Court. Id. at 150; Heyl

& Paterson Int’l Inc. v. F.D. Rich Hous. of Virgin Islands, Inc.,

663 F.2d 419, 425 (3d Cir. 1981). “Pursuant to their discretion

under Rule 15, courts generally grant leave to amend where, during

the course of discovery, a party discovers new evidence.” Sabatino,

No. CIV.A. 11-1656, 2013 WL 1622306, at *6 (internal quotations

omitted); see, e.g., Kronfeld v. First Jersey Nat’l Bank, 638




3 The present Motion represents plaintiff’s first attempt to amend
the Complaint. Therefore, a potential failure to cure deficiencies
of amendments previously allowed is not implicated here.
                                        10
Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 11 of 19 PageID: 387



F.Supp. 1454, 1460 (D.N.J. June 20, 1986) (granting motion to amend

upon discovery of new evidence where it did “not appear that the

amendment would cause undue delay or that plaintiffs [had] a

dilatory motive”).

      1. Undue Delay

      “While simple delay cannot justify denying leave to amend by

itself, delay that is ‘undue’ — a delay that is protracted and

unjustified — can place a burden on the court or counterparty, or

can   indicate   a   lack   of   diligence   sufficient    to   justify   a

discretionary denial of leave.” Mullin v. Balicki, 875 F.3d at

151. There is no presumptive period in which delay becomes undue.

Id. Thus, an assessment of undue delay requires courts to “focus

on the movant’s reasons for not amending sooner” while “bearing in

mind the liberal pleading philosophy of the federal rules.” Cureton

v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d Cir.

2001) (internal citations omitted).

      As   previously   discussed,   nothing   in   the   record   suggests

plaintiff knew, or should have known, prior to the deposition that

her concerns with the nurse practitioner factored into defendants’

decision to deny her partnership. To the contrary, plaintiff’s

knowledge of the reasons for her denial appears to have been

limited to the explanation given to her that she did not work the

requisite number of hours and “did not fit the business model”

(Plaintiff’s Br. in Supp. of Mot. at 7-8), and defendants have not

                                     11
Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 12 of 19 PageID: 388



presented facts leading to a different conclusion. Upon learning

this information, plaintiff promptly filed the present Motion

seeking leave to amend. See Enzymotec Ltd. v. NBTY, Inc., 754

F.Supp.2d 527, 537 (E.D.N.Y.2010) (finding that filing a motion to

amend two months after acquiring the new information is sufficient

to show diligence) (citation omitted). Accordingly, the Court

finds plaintiff has provided a reasonable explanation for not

amending earlier, and this factor weighs in favor of granting

leave. See Adams v. Gould Inc., 739 F.2d 858, 868 (3d Cir. 1984)

(“The question of undue delay . . . requires that we focus on the

plaintiffs’ motives for not amending their complaint to assert

this claim earlier . . . ”).

     2. Bad Faith or Dilatory Motive

     Defendants do not assert plaintiff acted with bad faith or

dilatory motive in bringing the Motion, and the Court does not

otherwise find facts in the record leading to such an inference.

     3. Prejudice

     When evaluating prejudice to the non-moving party in the

context of a motion to amend, courts in the Third Circuit consider

whether amendment would impair the non-moving party’s “ability to

present its case.” Dente v. Saxon Mortg., Civ. A. No. 11–6933,

2012 WL 1664127, at *2 (D.N.J. May 11, 2012) (citing Heyl &

Patterson Int’l, Inc., 663 F.2d at 426). Specifically, courts

evaluate “whether the amendment would force the opponent to expend
                                    12
Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 13 of 19 PageID: 389



significant additional resources to conduct discovery and prepare

for   trial,    as   well    as    whether    it   would   significantly       delay

resolution of the action.” Ezaki Glico Kabushiki Kaisha v. Lotte

Int’l Am. Corp., No. CV155477, 2017 WL 4404567, at *3 (D.N.J. Oct.

4, 2017).

      Defendants     argue    that     allowing     plaintiff    to    amend    her

Complaint to add an additional claim would prejudice them due to

the   delay    and   time    and    expense   required     to   conduct     further

discovery. Defendants’ Br. in Opp. at 4. However, the Court finds

defendants will suffer only minimal prejudice if plaintiff is

permitted to amend. By the Motion, plaintiff seeks leave to add a

single claim against the same exact parties. A substantial amount

of the discovery relevant to the proposed additional claim appears

to have already been disclosed through the exchange of documents

and by deposition testimony. To the extent any further discovery

is required, defendants are likely the source of much of the

information germane to the issue of whether plaintiff’s handling

of affairs involving the nurse practitioner was a factor in their

decision to deny her partnership. Nevertheless, the Court will

work with the parties to extend discovery deadlines as necessary.

The Court notes, however, that because plaintiff’s Motion does not

seek a sweeping expansion of the Complaint and only proposes to

add a single claim, any such discovery would likely be confined to

relatively     discreet     matters    and    therefore     would     not   require

                                        13
Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 14 of 19 PageID: 390



defendants     to   expend        substantial     additional     resources     or

significantly delay resolution of the action. Lastly, based on its

review of the record, the Court does not find evidence to suggest

plaintiff has acted in any way to obtain a tactical advantage by

adding the proposed additional claim at this time. Because the

Court concludes defendants will only suffer minimal prejudice if

amendment is permitted, this factor weighs in favor of granting

leave.

      4. Futility

      Futility means the complaint, as amended, would fail to state

a claim upon which relief could be granted. Shane v. Fauver, 213

F.3d 113, 115 (3d Cir. 2000)(citation omitted). To determine

whether a claim is futile, district courts apply the same standard

of   legal   sufficiency     as    applies     under   Federal   Rule   of   Civil

Procedure    12(b)(6).     See      id.    (citation     omitted);      Travelers

Indemnity Co. v. Dammann & Co., Inc., 594 F.3d 238, 243 (3d Cir.

2010) (citation omitted). The Court must accept as true all well-

pleaded factual allegations raised in plaintiff’s proposed amended

pleading and must determine whether the facts, as alleged, support

a facially plausible claim on the grounds asserted. See Warren

Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011).

      It is well settled that a pleading will suffice if it contains

a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78

                                          14
    Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 15 of 19 PageID: 391



(2009) (quoting Fed. R. Civ. P. 8(a)(2)). “While a complaint

attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s [Rule 8] obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). “Rule 8

. . . demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Iqbal, 556 U.S. at 678. In other words, in

order to withstand a Rule 12(b)(6) motion, a complaint’s factual

allegations “must be enough to raise a right to relief above the

speculative level.” Id.; Mayer v. Belichick, 605 F.3d 223, 230 (3d

Cir. 2010) (citing Twombly, 550 U.S. at 555).

         Defendants argue plaintiff’s proposed additional claim is

futile because it is barred by the statute of limitations and the

claim will not relate back to the original Complaint.             The statute

of limitations and relation back arguments are the only futility

arguments raised by the defendants in their opposition brief and

are addressed accordingly. 4




4
  The Court recognizes that defendants may raise, in subsequent
motion practice or a trial, arguments and defenses not raised in
their brief to challenge and defend against this claim.
                                        15
    Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 16 of 19 PageID: 392



         When a plaintiff files a timely legal action regarding an

injury 5 and then later seeks to assert a potentially out-of-time

claim in the context of an amended complaint, two independent and

alternative concepts can apply to permit such an amendment: the

discovery rule, which considers that “the accrual of a cause of

action is delayed until the injured party discovers, or by the

exercise of reasonable diligence and intelligence should have

discovered[,] that he may have a basis for an actionable claim”

(Staub v. Eastman Kodak Company, 320 N.J. Super. 34, 42–43 (App.

Div. 1999)(internal citations and quotations omitted), 6             7   and the

relation back doctrine, which permits for amendment where “the

amendment asserts a claim or defense that arose out of the conduct,

transaction, or occurrence set out – or attempted to be set out –

in the original pleading” (FED. R. CIV. P. 15(c)(1)(B)). 8 Each will

be addressed in sequence.


5 The timeliness of plaintiff’s original Complaint has not been
disputed in this matter.

6 See also Katz v. Ambit Ne., LLC, No. 320CV01289BRMDEA, 2021 WL
2680184, at *3 (D.N.J. June 29, 2021)(applying discovery rule as
set forth in Staub to cause of action conferred by New Jersey law).

7 The proposed Pierce claim plaintiff seeks to allege is a cause
of action arising under New Jersey state common law. The parties
agree that the statute of limitations period applicable to this
claim is two years. See O’Lone v. New Jersey Department of
Corrections, 313 N.J. Super. 249, 256 (App. Div. 1998).

8 “Rule 15(c)(1)(A) gives a party asserting a state law claim the
benefit of the state law standard for the relation back of claim,
in the event it is more lenient than the federal standard.”
                                        16
Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 17 of 19 PageID: 393



      The Court finds that the Motion was filed within the statute

of limitations period and is permissible under the discovery rule

because   plaintiff   only   discovered   (or   reasonably    should   have

discovered) the basis for the Pierce claim on the date of the first

deposition conducted by plaintiff’s counsel, which was in January

2021. The Court disagrees with defendant’s position that the Pierce

claim should have been formulated long before now and included in

the   original   complaint   because     plaintiff   raised   the   issues

regarding the nurse practitioner to Dr. Dierkas in 2016. While

plaintiff obviously had first-hand knowledge that she wrote the

letters to Dr. Dierkes and that she refused to supervise the nurse

practitioner, there is nothing in the record to suggest plaintiff

was aware that these facts played a role in the decision to deny

her partnership. Rather, plaintiff became aware of these facts in

the first instance during Dr. Flick’s deposition, in which he

testified: “just by the fact that she did not want to have anything

to do with [nurse practitioner] was part of the reasoning that

they did not want her to be a partner, yes.” Flick Tr. at 95:23-




Heinrich v. Jewish Cmty. Ctr. Metrowest, Inc., No. CV 18-17665
(SRC), 2020 WL 3790517, at *2 (D.N.J. July 7, 2020). The New Jersey
standard set forth in New Jersey Court Rule 4:9-3 is modeled after
and nearly identical to FED. R. CIV. P. 15, providing that new
claims in an amended pleading relate back if they “arose out of
the conduct, transaction or occurrence set forth or attempted to
be set forth in the original pleading; but the court . . . may,
upon terms, permit the statement of a new or different claim or
defense in the pleading.” N.J. Ct. R. 4:9-3.
                                    17
Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 18 of 19 PageID: 394



25, 96:1. Until this point, plaintiff’s knowledge of the reasons

for her denial was limited to the explanation given to her that

she did not work the requisite number of hours and “did not fit

the business model.” Plaintiff’s Br. in Supp. of Mot. at 7-8.

Defendants have not presented facts that would permit this Court

to conclude that plaintiff knew, or should have known, of the basis

for the Pierce claim.

     Even assuming plaintiff’s claim was filed outside the two-

year statute of limitations period applicable to a Pierce claim,

amendment would be permissible nevertheless under the relation-

back doctrine. The relation-back doctrine “essentially relaxes the

statute of limitations in certain circumstances such that a claim

set forth in ‘an amended pleading ‘relates back’ to the date of a

timely filed original pleading and is thus itself timely even

though it was filed outside an applicable statute of limitations.’”

Heinrich v. Jewish Cmty. Ctr. Metrowest, Inc., No. CV 18-17665,

2020 WL 3790517, at *2 (D.N.J. July 7, 2020)(citing Krupski v.

Costa Crociere S. p. A., 560 U.S. 538, 541 (2010). Ultimately,

“[r]elation back depends on the existence of a common core of

operative facts uniting the original and newly asserted claims.”

Mayle v. Felix, 545 U.S. 644, 646 (2005). Here, the Court can

readily   discern   that   plaintiff’s     proposed    Pierce    claim   is

predicated on the same alleged adverse employment actions set forth

in the original Complaint, and it therefore arises out of the

                                    18
Case 1:19-cv-04714-MJS Document 58 Filed 08/16/21 Page 19 of 19 PageID: 395



conduct, transaction, or occurrence. Thus, even if the claim was

barred by the statute of limitations, the Court finds plaintiff’s

proposed additional claim relates back and, therefore, does not

suffer from futility. This factor, accordingly, weighs in favor of

granting leave.

Conclusion

     For the reasons stated above, plaintiff’s Motion seeking

leave to file the proposed amended complaint [Doc. No. 43] is

granted. An appropriate order shall issue.



                                  s/ Matthew J. Skahill
                                  MATTHEW J. SKAHILL
                                  United States Magistrate Judge


At: Camden, New Jersey




                                    19
